DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target aircraft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tracking radar" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ship" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the slant distance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the target aircraft" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inertial alignment state equation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the unscented Kalman Filter" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inertial navigation error" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the local geographic" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the selected parameters" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inertial alignment state equation" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the navigation coordinate system" in line 21, 24, 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the rotation angular velocity" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the movement" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the carrier" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the surface" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the center" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations "the carrier velocity" and “the carrier” in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the sub-inertial navigation" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the gyro" in line 33.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the target" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the navigation coordinate system" in line 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the coordinate of the earth’s rectangular coordinate system" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the measurement equation" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the zero-mean Gaussian distribution" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the above" in line 15.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“…Step 1: position and track the target aircraft through the tracking radar configured on the ship;
Step 2: tracking radar measures the slant distance, angular position of the target aircraft and the position of the radar will be provided to the airborne inertial navigation system through wireless transmission;
Step 3: construct the initial alignment state equation of strapdown inertial navigation system;
Step 4: construct a nonlinear measurement equation for strapdown inertial navigation system initial alignment;
Step 5: use the unscented Kalman filter to estimate and compensate the inertial navigation error.”
Claims 2 and 3 would also be allowable due to their dependence on would be allowable claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
United States Patent Publication # US 20130069819 Braun; Hans Martin et al. is a three dimensional radar system that uses one-dimensional interferometry, a kalman filter and navigation unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867